DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 2, 4 and 5 are objected to because of the following informalities: in claim 1, line 5-6 and claim 4, line 5, respectively, replace “one or more panels comprising” with --one or more panels for--. 
In claims 2 and 5, replace “the sCO2 taken from the metallurgical processing furnace” with --the sCO2 used for cooling the metallurgical processing furnace--.
Appropriate correction is required.

Claim Interpretation
3.	Regarding the method claims 4-6, the word “using” is applied without following it with any particular manner of use and therefore the Examiner interpreted the scope of the method claims 4-6 as substantially the same as the system claims 1-3 since both set of claims recites a set of structures and what they are configured for or used for. The method claims 4-6 are therefore patentably indistinguishable from the system claims 1-3.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:


5.	Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over 
Cordier et al. (US Patent No. 4, 398,701) in view of Ahlfield et al. (US Patent No. 8,529,713).
	Regarding claims 1, and 4 Cordier et al. teaches a water cooling system and a process for cooling a blast furnace (see abstract, column 1, lines 60-68 and  figure 1), comprising: a reservoir  (reads on the vessel 11, see figure 1 and column 2, line 30-column 3, line 21) configured to store the water; at least one a pump (12a, 12b and 12c, see figure 1 and column 2, line 64-column 3, line 5) embodies in series within the cooling water flow circuit with the reservoir  and hence connected to said reservoir (11, see figure 1; note the claim does not require a direct connection between the pump and the reservoir) and configured to pull the water from the reservoir (11) and deliver  to cooling passages in one or more panels or stave (2, see figure 1, abstract and column 2, line 30-column 3, line 21) for the blast furnace (1, see figure 1); at least one of a pressure reducing valve (reads on the flow rate control valve  since the flow rate is proportional to or correlates with pressure (see column 3, lines 13-20) connected to the furnace and configured to decrease the pressure of the cooling water; and a gas to air heat exchanger (9, see figure 1 and column 2, line 57-column 3, line 4) connected to the reservoir (11) as well as to the at least one pressure reducing valve (see column 3, lines 13-20), wherein the gas to air heat exchanger is configured to receive the water from the pressure reducing valve (note, the pressure reducing valve and the air heat 
the air to gas heat exchanger and recirculated back to the reservoir (see the cooling 
water flow circuit depicted in figure 1).  
	Cordier et al. teaches a cooling medium that can be water or other types of known cooling fluid (see column 1, lines 60-63 and column 3, line 34-36), however fails to teach a cooling medium that is made of   sCO2    or supercritical carbon dioxide. 
  	Ahlfield et al. teaches a system and method for cooling a reactor core assembly (see Ahlfield et al., see column 2, line 57-column 3, line 14, column 3, lines 27-65, and column 12, lines 16-34) which is analogous art to the claimed system and method for cooling a blast furnace since both involve a thermal process. Ahlfield et al. teaches a reactor core assembly cooling circuit that comprises at least a cooling pump and a heat exchanger (see Ahlfield et al., column 3, lines 39-65); and wherein the cooling medium is in the form of supercritical carbon dioxide or sCO2., pressurized water, helium, nitrogen or argon (see Ahlfield et al., column 12, lines 16-34).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the cooling system and method of Cordier et al. to use a supercritical carbon dioxide or sCO2  as the cooling medium as exemplified by Ahlfield et al.; wherein doing so would amount to a mere substitution of one cooling medium or a heat extraction medium for another within the same art that would reasonably yield an expected result if applied in the cooling system and method of Cordier et al.; especially since supercritical carbon dioxide or sCO2  as a cooling medium, comparatively performs .

                                        Allowable Subject Matter
6.	Claims 2, 3, 5 and 6 are objected to as being dependent upon a rejected base 
claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Cordier et al.  and Ahlfield et al. either considered individually or as combined differs from the instant claimed invention by failing to teach and/or adequately suggest:
As in claims 2 and 5:  at least one pressure reducing valve that is a turbine coupled to a generator to recover heat energy in the sCO2  used for cooling the metallurgical processing furnace and turns the heat energy into electricity.  
As in claims 3 and 6: a chiller connected to a gas to air heat exchanger and a sCO2   reservoir, wherein the chiller is configured to reduce a temperature of the sCO2 and turn the sCO2 into a liquid state before proceeding to the reservoir. 

 Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hyde et al. (US 2010/0260308), Hwang et al. (US 7,905,109), Ly et al. (US 6,793,874), Bühler (US 4,603,423) and Akitoshi (JPS56119714) are also cited in PTO-892.
8.	Any inquiry concerning this communication or earlier communications from the 

Examiner interviews are available via telephone, in-person, and video 
conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request 
(AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A/           Examiner, Art Unit 1733     
/SCOTT R KASTLER/           Primary Examiner, Art Unit 1733